Citation Nr: 1047696	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-36 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the service-connected skin scarring.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran has verified active duty from February 1987 to April 
1989 and from September 2002 to January 2007.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
That decision, in pertinent part, granted service connection for 
skin scarring and assigned an initial disability rating of 10 
percent, effective from February 1, 2007, the effective date of 
service connection.  The Veteran disagreed with the 10 percent 
rating assigned.

In May 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the Board's Central 
Office in Washington, DC.  A transcript of her testimony is 
associated with the claims file.

The case was initially before the Board in December 2009 at which 
time the Board dismissed seven other issues on appeal, per the 
Veteran's request; and, remanded the issue of entitlement to an 
initial disability rating in excess of 10 percent for the 
service-connected skin scarring to the RO, via the Appeals 
Management Center (AMC) for additional development and 
adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that her service-connected skin scarring, 
which has been formally diagnosed via skin biopsy as lichen 
simplex chronicus, is more severe than is represented by the 
currently assigned 10 percent rating.  

The Veteran's service-connected skin disability is rated by 
analogy to dermatitis or eczema, under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that code, a 
noncompensable disability rating is warranted for dermatitis or 
eczema involving less than 5 percent of the entire body, or less 
than 5 percent of exposed areas affected and requiring no more 
than topical therapy during the past 12 - month period. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective August 30, 2002).  A 10 
percent disability evaluation is warranted where at least 5, but 
less than 20 percent of the entire body is affected, or for at 
least 5 but less than 20 percent of the exposed affected areas, 
or where intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total duration of 
less than six weeks during the prior 12-month period.  Id.  A 30 
percent disability rating is warranted for dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
exposed areas affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of six weeks or more, but not constantly during 
the prior 12 - month period.  Id.  The highest disability rating 
of 60 percent is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas is affected, 
or; where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month.  Id.  The disability can also be rated 
as disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801-7805) depending upon the predominant disability.

The matter was remanded previously in December 2009 because a VA 
examination was necessary to clarify whether the criteria were 
met for the assignment of a rating in excess of 10 percent for 
the service-connected skin disability.  In particular, the 
examination findings were supposed to include whether the 
Veteran's lichen simplex chronicus covered at least 20 percent, 
or more, of the Veteran's entire body surface, and/or whether the 
Veteran's skin disability required the use of corticosteroids or 
other immunosuppressive drugs for at least six weeks, or more, 
during a twelve-month period.  

The Veteran was afforded a VA examination in July 2010; however, 
the examination report is inadequate for rating purposes.  The 
July 2010 VA examination report indicates that the Veteran's 
lichen simplex chronicus covers only 10 percent of the Veteran's 
entire body surface.  This is in stark contrast to a private 
examiner's report of July 2009 noting that the lichen simplex 
chronicus on her bilateral buttocks area alone covered 15 percent 
of approximate body surface.  That being the case, then it would 
seem plausible that the entire surface area of the body covered 
with the lichen simplex chronicus would at least equal or exceed 
20 percent when the surface area of the buttocks is added to the 
surface area of the arms and legs that are covered by the lichen 
simplex chronicus.  The Veteran submitted photographs showing the 
extensive coverage of the skin disability on her body, and based 
on these photographs, it also appears that the total body surface 
area covered by the skin disability is at least 20 percent.  The 
examiner did not indicate whether he included the bilateral 
buttocks area in his estimation of total body surface area 
covered by the disability, and, given the conflicting medical 
reports, another examination is necessary to resolve the 
conflicting reports.  

Additionally, the July 2010 examiner noted that the Veteran was 
reportedly prescribed two types of immunosuppressive topical 
ointments for her lichen simplex chronicus.  According to the 
Veteran, she used hydroquinone cream two times per day for one 
year, and Retin A cream once per day for one year.  According to 
the regulations, a 30 percent rating is warranted for the 
service-connected skin disability pursuant to Diagnostic Code 
7806 if intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of six weeks or more, but not constantly, during a twelve month 
period.  To warrant a 60 percent rating, constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during a twelve-month 
period.  Although the examiner noted that the Veteran's reported 
medications were immunosuppresives, he did not clarify whether 
the drugs were required, and, moreover, he did not indicate 
whether the Veteran used them constantly during the prior year, 
or less often.  If the immunosuppressive drugs were not used 
constantly during the prior one-year period, it must be clarified 
whether they were used for a total duration of six weeks or more.  
Furthermore, the record contains no medical evidence of doctor-
prescribed immunosuppressives.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in July 2010, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to determine whether the 
Veteran's skin disability met the criteria for the assignment of 
a rating in excess of 10 percent.  That was not accomplished with 
respect to the July 2010 VA examination.  

Unfortunately, the RO failed to substantially comply with the 
Board's December 2009 remand directives, and as such, another 
remand is required.  The December 2009 remand specifically 
directed the Veteran to address whether there was a need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 or more months 
during a 12-month period.  The examination report vaguely stated, 
based on the Veteran's self-reported history, that she was 
prescribed immunosuppressive topical ointments one year earlier 
to be used daily.  The examiner did not clarify whether the daily 
use was constant, or whether it was only during an outbreak, and 
if so, how often outbreaks occurred.  As such, it is unknown as 
to whether the Veteran's skin disability requires the use of 
immunosuppressives constantly, or for a total duration of at 
least 6 weeks or more during a 12-month period.  

Importantly, a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms of 
the remand.  Additionally, where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the total body surface area covered by the lichen simplex 
chronicus, including, but not limited to, the bilateral buttocks 
area and all four extremities.  Additionally, the examiner must 
clarify whether the Veteran uses systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and if so, 
whether they were required for a total duration of 6 months or 
more; or, whether they were required constantly during a 12-month 
period.

Since the claims file is being returned it should be updated to 
include any relevant VA treatment records compiled since July 
2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit medical 
records pertaining to treatment for her 
service-connected skin condition from 2007 to 
the present or sufficient information and 
completed authorization forms such that the 
RO can attempt to obtain the records on her 
behalf.  The RO should attempt to obtain any 
identified records provided that she submits 
properly completed authorization forms.  If 
identified records are not ultimately 
obtained, notify the Veteran pursuant to 
38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA skin 
examination to assess the nature and extent 
of the service-connected disability.  The 
examiner should determine whether the total 
body surface area of the lichen simplex 
chronicus, including, but not limited to the 
bilateral buttocks and all four extremities 
covers approximately 20 percent or more, or 
approximately 40 percent or more.  Also, 
determine whether the Veteran is required to 
use systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total 
duration of 6 months or more during a 12 
month period, and if so, whether the required 
use is constant during a 12-month period.  
All indicated tests should be completed.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should note a 
review of the claims file in his report, and 
in particular, the Veteran's personal hearing 
testimony, as well as a review of the private 
treatment records which contain photographs 
from 2009.  A complete rationale should 
accompany all opinions expressed.  If the 
examiner is unable to provide an opinion 
without resorting to mere speculation, the 
examiner must indicate why this is so.  

3.  Readjudicate the Veteran's claim for 
entitlement to an initial disability rating 
in excess of 10 percent for the service-
connected lichen simplex chronicus.  If any 
action taken is adverse to the Veteran, she 
and her representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

